Riddick, J., (after stating the facts.) This is an appeal by defendant Hudson from a judgment convicting him of manslaughter. While the killing of Colvard was the result of a drunken quarrel, in which he and defendant engaged, it is clear that the killing was not justifiable, and defendant was guilty of either manslaughter or murder. The instructions given by the court fully and fairly covered the law of the case. The instruction in reference to the testimony of the defendant follows very closely the law as stated by this court in Hamilton v. State, 62 Ark. 543. Beginning with the case of Vaughan v. State, 58 Ark. 353, this court has repeatedly held that it was within, the discretion of a presiding judge to give such an instruction, when the defendant took the stand in his own behalf. Vaughan v. State, 58 Ark. 353; Jones v. State, 61 Ark. 88; Hamilton v. State, 62 Ark. 543. We have not had the assistance of a brief by counsel for the defendant, but, after consideration of the' transcript, we find no reversible error, and the judgment is affirmed.